803 F.2d 713Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alphonso L. Haythe, Plaintiff-Appellantv.Officer Jean Davis, Defendant-Appellee.
No. 86-7185.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1986.Decided Oct. 6, 1986.

Before HALL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM.


1
(Alphonso L. Haythe, Appellant Pro Se.  James W. Hopper, Gardner Moss & Hopper, for Appellee.)

PER CURIAM:

2
A review of the record and the magistrate's opinion discloses that this appeal from his order denying appellant's motion for a new trial pursuant to Fed.  R. Civ. P. 59 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment on the reasoning of the magistrate.  Haythe v. Davis, C/A No. 85-303-N (E.D. Va., Sept. 23, 1985;  June 3, 1986).

AFFIRMED